UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7371



RODNEY VICTOR HARRIS,

                                               Plaintiff - Appellant,

          versus


COLIN ROBERT GIBB, Judge, Giles County Circuit
Court,

                                                Defendant - Appellee.


                              No. 03-7372



RODNEY VICTOR HARRIS,

                                               Plaintiff - Appellant,

          versus


PHILLIP CORMANY STEELE,     Prosecutor,     Giles
County Circuit Court,

                                                Defendant - Appellee.


Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-3-546-7; CA-03-550-7)


Submitted: January 15, 2004                 Decided:   January 28, 2004
Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In   these   consolidated   appeals,    Rodney   Victor    Harris

appeals the district court’s orders dismissing his 42 U.S.C. § 1983

(2000)   complaints      without      prejudice    under     28      U.S.C.

§ 1915(e)(2)(B)(iii) (2000).    We have reviewed the record and find

that these appeals are frivolous.          Accordingly, we dismiss the

appeals on the reasoning of the district court.            See Harris v.

Gibb, No. CA-3-546-7 (W.D. Va. Aug. 27, 2003); Harris v. Steele,

No. CA-03-550-7 (W.D. Va. Aug. 27, 2003).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                   - 3 -